Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 25-26, 36-38 and 43-44 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by LIU et al. (US Pub No. 2020/0293094 A1 and LIU hereinafter)
Regarding Claim 25,  LIU discloses an electronic device, comprising: a housing including a first housing (500), a second housing (600) and a hinge housing; a flexible display (400) disposed over the first housing, the second housing, and the hinge housing; a hinge assembly (including 10 and 20) assembled to the hinge housing, the hinge assembly configured to rotate the first housing about a first folding axis and to rotate the second housing about a second folding axis; a first hinge plate (1) covering at least part of the hinge assembly and coupled to the first housing, the first hinge plate configured to support a first portion of the flexible display (shows in fig.4); a second hinge plate (2) covering at least part of the hinge assembly and coupled to the second housing, the second hinge plate configured to support a second portion of the flexible 

    PNG
    media_image1.png
    386
    686
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    642
    741
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    487
    645
    media_image3.png
    Greyscale



Regarding Claim 26, LIU discloses the electronic device of claim 25, wherein the center portion has a first height (height of center portion), wherein each of the first and 

Regarding Claim 36, LIU discloses the electronic device of claim 25, wherein the first and second hinge plates are disposed within a predetermined distance of the support member, and wherein the first and second hinge plates include first and second protrusion portions that support the flexible display in a 180-degree unfolded state or in a folded state.  

    PNG
    media_image4.png
    648
    752
    media_image4.png
    Greyscale


Regarding Claim 37, LIU discloses the electronic device of claim 36, wherein the first and second protrusion portions are supported by the support member when the electronic device is in the 180-degree unfolded state (shows in fig. 4).  
Regarding Claim 38, LIU discloses the electronic device of claim 37, further comprising: a first bracket coupled to at least one region of the first housing to rotate about a virtual first rotation axis; a second bracket coupled to at least one region of the second housing to rotate about a virtual second rotation axis; and a fixing bracket supporting the first bracket and the second bracket.  

    PNG
    media_image5.png
    642
    721
    media_image5.png
    Greyscale


Regarding Claim 43, LIU discloses the electronic device of claim 25, wherein the hinge housing is located between the first housing and the second housing, wherein the hinge housing comprises: a first opening; and a second opening constructed based on a movement trajectory of an edge portion of the first and second hinge plates, adjacent to the support member, and wherein the second opening is located at least two sides of the first opening.  


    PNG
    media_image6.png
    350
    749
    media_image6.png
    Greyscale

Regarding Claim 44, LIU discloses the electronic device of claim 43, wherein each of the first and second openings has a groove constructed on an inner face of the hinge housing, and wherein a depth of the groove of the second opening is lower than a depth of the groove of the first opening (see annoted fig.4 above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al in view of HONG et al (US Pub No. 2016/0334836 A1 and HONG hereinafter)

Regarding Claim 27, LIU discloses the electronic device of claim 25. LIU does not explicitly disclose a flexible printed circuit board (FPCB) disposed between the flexible display and the first housing, the second housing, and the hinge housing, and electrically coupled to a first electronic component accommodated in the first housing and a second electronic component accommodated in the second housing. HONG teaches a flexible printed circuit board (FPCB) (64) disposed between the flexible display (30) and the first housing (17), the second housing (21), and the hinge housing, and electrically coupled to a first electronic component (62) accommodated in the first housing and a second electronic component (70) accommodated in the second housing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a flexible printed circuit board (FPCB) of HONG to device of LIU in order to facilitate the operation of the display and the interaction between the electronic device and any external devices.

Regarding Claim 28, LIU/HONG discloses the electronic device of claim 27. HONG teaches (figs. 1-4) wherein the FPCB overlaps the third portion of the flexible display, when viewed in a direction vertical to the support member (42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a flexible printed circuit board (FPCB) of HONG to device of LIU in 

Allowable Subject Matter
Claims 29-35 and 39-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claims 29-35 and 39-42 as arranged, disposed, or provided in the manner as claimed by the Applicant.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841